DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 4, 2021 is entered.
	Claims 1-23, 26, 27, 41, 43-50, 52, 53, 55-57, 65-70, 75, 79, and 80 have been canceled.
	Claims 24, 25, 28-39, 42, 51, 54, 58-64, 71-74, and 76-78 are pending.
Claims 31-33 and 36-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2019.

	Claims 24, 25, 28-30, 34, 35, 42, 51, 54, 58-64, 71-74, and 76-78 are currently under consideration.

3.	In view of applicant’s amendment, following rejections have been set forth.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 24, 25, 28-30, 34, 35, 42, 51, 54, 58-64, 71-74, and 76-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

wherein the polypeptide has an increased half-life in vivo of at least 5-fold compared to an otherwise identical reference polypeptide that does not comprise the mutations of the CH2 and CH3 domains. Dependent claims 71 and 72 recite the polypeptide has an increased half-life in vivo of at least 7-fold or 9-fold, respectively, compared to the reference polypeptide. Dependent claims 74 and 76 recites wherein the half-life is determined in an animal model or a human or a non-human primate. 

The specification disclosed some species within the scope of the claims: FcMut228 with T256D/N286D/T307R/Q311V/A378V (e.g. see page 38).  The specification further discloses that the Fc variant FcMut228 shows 9.5 fold increased half-life as compared to the wild type Fc and does not significantly impact engagement with FcγRI, FcγRIIa/IIb, FcγRIIIa, and C1q (see Example 15 in page 94 of the specification as-filed).  

	However, there is insufficient written description in the specification as-filed of the claimed polypeptide having an increased half-life in vivo of at least 5-fold, 7-fold, or 9-fold compared to the unmutated polypeptide in an animal model or a human or a non-human primate.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the amended claim 24 merely recites 11 combination of Fc mutations all of which are required to have the3 function of increased half-life in vivo of at least 5-fold compared to identical reference polypeptide without the mutations in the CH2 and CH3 domain.  Applicant further points to three species of FcMut183 (T256D, Q311V, and A378V, 6.6 fold increase in half-life in transgenic mouse with human FcRn), FcMut215 (T307Q, Q311V, and A378V, 10.1 fold increase in half-life in transgenic mouse with human FcRn), FcMut228 (T256D, N286D, T307Q, Q311V, and A378V, 9.5 fold increase in half-life in transgenic mouse with human FcRn) to support the entire genus of the claimed polypeptide.  As such, applicant asserts that the claims have sufficient written description support in the specification.

	This is not found persuasive for following reasons:

The broadest reasonable interpretation of claims is that Q311V and A378V substitutions together with one, two or three substitutions from the group consisting of T256D, N286D, T307R, or T307Q are sufficient to provide the resulting change in at least 5-fold increase in half-life in vivo. The specification does disclose three species of human IgG1 Fc variants with increased half life in transgenic mouse with human FcRn, but never discloses that applicant was in possession of what is now claimed: a polypeptide comprising CH2 and CH3 of an Fc region comprising Q311V and A378V substitutions and one, two or three of the mutations selected from the group consisting of T256D, N286D, and T307Q or T307R, wherein the polypeptide has an increased half-life in vivo of at least 5-fold compared to an identical polypeptide without the mutations.  
A generic or a sub-generic disclosure cannot support a species unless the species is specifically described. It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads. See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. As stated previously, such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	As such, applicant’s arguments have not been found persuasive.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 24, 25, 28-30, 34, 35, 42, 51, 54, 58-64, 71-74, and 76-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21, and 22 of copending USSN 16/845,894 (reference application) for the reasons of record. 

	Applicant requests that the provisional double patenting rejection be held abeyance.  As such, the rejection has been maintained for the reasons of record.



	A polypeptide comprising the CH2 and CH3 domain of an Fc region from human IgG, wherein the Fc region comprises amino acid substitutions selected from the group consisting of:
	a) T256D, Q311V, and A378V;
	b) T307Q, Q311V, and A378V;
	c) T256D, N286D, T307R, Q311V, and A378V;
	d) T256D, N286D, T307Q, Q311V, and A378V;
	e) T256D, H285D, T307R, Q311V, and A378V; and
	f) T256D, H285D, T307Q, Q311V, and A378V.

9.	No claim is allowed. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644